SimontoN, J.
This case also comes up on taxation of costs. The district court ordered respondent to pay the costs, and then dismissed the libel. 45 Fed. Rep. 119. Libelant appealed. The circuit court affirmed the decree of this district court, with costs. The clerk taxed $20 docket fee for Mr. Nathans, and libelant excepted. All of his grounds but one have been passed upon in the Case of Mellar, 46 Fed. Rep. 662. The libelant insists that as the circuit court affirms the decree of the district court, and that decree required respondent to pay costs, so he must pay the costs of this court. This is specious. The decree of the circuit court is in two parts. First, it affirms the decree of the district court. It then fixes the costs of that court on the appellant. The respondent will pay the costs of the district court. But, as in the taxation of these costs a docket fee of $20 is charged, and we have concluded in the Mellar Case that this is error, the clerk of this court will eliminate this item, and his allowance of $20 to respondent’s proctor in this court is confirmed.